 

Exhibit 10.1

 

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH
60 Wall Street
New York, New York 10005  

BANC OF AMERICA BRIDGE LLC

One Bryant Park

New York, New York 10036

DEUTSCHE BANK SECURITIES INC.
60 Wall Street
New York, New York 10005  

BANC OF AMERICA SECURITIES LLC

One Bryant Park

New York, New York 10036

September 12, 2010

PAETEC Holding Corp.

One PAETEC Plaza

600 Willowbrook Office Park

Fairport, New York 14450

Attention: Keith Wilson

Project Indigo

$420.0 million Senior Bridge Facility

Commitment Letter

Ladies and Gentlemen:

You have advised each of Banc of America Bridge LLC (“Banc of America Bridge”),
Banc of America Securities LLC (“BAS” and, together with Banc of America Bridge,
“Bank of America”), Deutsche Bank AG Cayman Islands Branch (“DBCI” and, together
with Banc of America Bridge, the “Committing Parties”) and Deutsche Bank
Securities Inc. (“DBSI” and, together with DBCI, “DB” and, together with Bank of
America, the “Agents”, “we” or “us”) that you intend to consummate the
Transaction (such term and each other capitalized term used but not defined
herein having the meaning assigned to such term in the Transaction Description
attached hereto as Exhibit A or in the Term Sheets referred to below).

 

  1. Commitments.

In connection with the foregoing, (i) Banc of America Bridge is pleased to
advise you of its commitment to provide 50.0% of the principal amount of the
Senior Bridge Facility and (ii) DBCI is pleased to advise you of its commitment
to provide 50.0% of the principal amount of the Senior Bridge Facility, in each
case subject only to the satisfaction of the conditions set forth in Section 5
of this commitment letter (such commitment letter, including the exhibits and
annexes attached hereto, this “Commitment Letter”) and in Exhibit C hereto.
Exhibit B (the “Senior Bridge Facility Term Sheet”) and Exhibit C hereto shall
be referred to herein as the “Term Sheets.”



--------------------------------------------------------------------------------

 

Each Committing Party’s commitment hereunder shall be several and not joint.

 

  2. Titles and Roles.

You hereby appoint (a) BAS and DBSI to act, and each of BAS and DBSI hereby
agrees to act, as joint book running managers and joint lead arrangers for the
Senior Bridge Facility (in such capacity, the “Joint Lead Arrangers”) and
(b) one of the Agents (as determined by the Agents) to act, and such Agent
hereby agrees to act, as sole administrative agent for the Senior Bridge
Facility, in each case upon the terms and subject to the conditions set forth in
Section 5 and Exhibit C hereto. Each of BAS, DBSI and such other Agents will
perform the duties and exercise the authority customarily performed and
exercised by it in the foregoing roles.

It is agreed that DB will have “left” placement and Bank of America will have
second placement in any and all marketing materials or other documentation used
in connection with the Senior Bridge Facility and DB shall hold the leading role
and responsibilities conventionally associated with such “left” placement.

In connection with the syndication of the Senior Bridge Facility, at the Joint
Lead Arrangers’ option, Banc of America Bridge, BAS, DBCI, DBSI and/or one or
more affiliates thereof may also be designated as “Syndication Agent,”
“Documentation Agent” or such other titles as may be deemed appropriate or
desirable by the Joint Lead Arrangers. You agree that, except as contemplated
above and in the following proviso, no other agents, co-agents or arrangers will
be appointed, no other titles will be awarded and no compensation (other than
that expressly contemplated by the Commitment Letter and the Fee Letter referred
to below) will be paid in connection with the Senior Bridge Facility unless you
and we shall so agree; provided that you may appoint other agents, co-agents or
arrangers in connection with the Senior Bridge Facility and allocate up to 20%
of the total commitments hereunder to such agents, co-agents or arrangers;
provided, further, that (i) any such agent, co-agent or arranger shall become a
party to this Commitment Letter within two weeks after the date hereof and
(ii) you shall not award any title of joint book-running manager or joint lead
arranger to any such agent, co-agent or arranger.

 

  3. Syndication; Clear Market.

We reserve the right, prior to and/or within 90 days after the execution of
definitive documentation for the Senior Bridge Facility (the “Senior Bridge Loan
Documents”), to syndicate all or a portion of our commitments with respect to
the Senior Bridge Facility to a group of banks, financial institutions and other
lenders (together with Banc of America Bridge and DBCI, the “Bridge Lenders”)
identified by us in consultation with you pursuant to a syndication to be
managed exclusively by the Joint Lead Arrangers (which syndication shall not
reduce the commitments of the Committing Parties hereunder, except as provided
for in Section 10); provided that we may not syndicate any commitments with
respect to the Senior Bridge Facility to those entities (the “Disqualified
Lenders”) previously identified to us by you in writing prior to the date
hereof. All aspects of the syndication of the Senior Bridge Facility, including,
without limitation, timing, potential syndicate members to be approached,
titles, allocations and division of fees, shall be determined by (and
coordinated through) the Joint Lead Arrangers in consultation with you.

 

-2-



--------------------------------------------------------------------------------

 

We intend to commence our syndication efforts with respect to the Senior Bridge
Facility promptly upon your execution and delivery to us of this Commitment
Letter, and you agree actively to assist us in achieving a syndication of the
Senior Bridge Facility that is reasonably satisfactory to us. Such assistance
shall include (a) your using commercially reasonable efforts to ensure that the
syndication efforts of the Joint Lead Arrangers benefit materially from your and
the Acquired Business’ existing lending relationships, (b) direct contact
between your officers and advisors (and your using commercially reasonable
efforts to cause direct contact between officers and advisors of the Acquired
Business) on the one hand and the proposed Bridge Lenders on the other hand at
one or more meetings of prospective Bridge Lenders, (c) assistance by you (and
your using commercially reasonable efforts to cause the assistance by the
Acquired Business) in the prompt preparation of a customary confidential
information memorandum for the Senior Bridge Facility and other materials to be
used in connection with the syndication of the Senior Bridge Facility
(collectively, the “Information Materials”) for delivery to potential syndicate
members and participants within 20 days after the date hereof, including,
without limitation, estimates, forecasts, projections, other forward-looking
financial information regarding the future performance of you and your
subsidiaries (including the Acquired Business) (collectively, the “Projections”)
and the following selected financial information for the Acquired Business, on a
consolidated basis and a segmented basis (to the extent such segmented
information is available), for the last three fiscal years of the Acquired
Business: revenue, net income, EBITDA (adjusted as appropriate), capital
expenditures and cash flows from operations (and, if such selected financial
information is not already publicly disclosed, you shall make public disclosure
of such information not later than the time such information is first released
in the Information Materials), (d) the hosting, with the Joint Lead Arrangers,
of one or more meetings with prospective Bridge Lenders at times and locations
reasonably acceptable to you, and (e) your using commercially reasonable efforts
to obtain, as promptly as reasonably practicable after the date hereof, ratings
for the Senior Notes from each of Standard & Poor’s Ratings Services (“S&P”) and
Moody’s Investors Service, Inc. (“Moody’s”) and a public corporate rating and a
public corporate family rating of the Borrower from S&P and Moody’s,
respectively.

Notwithstanding anything to the contrary in this Commitment Letter, neither
completion of the syndication of the Senior Bridge Facility nor the obtaining or
maintaining of any ratings referred to in the preceding paragraph (following
your use of commercially reasonable efforts to obtain such ratings) is a
condition to the commitments hereunder.

You further agree, at the request of the Joint Lead Arrangers, to assist in the
preparation of a version of the Information Materials to be used in connection
with the syndication of the Senior Bridge Facility, consisting exclusively of
information and documentation that is either (i) publicly available or (ii) not
material with respect to you, your subsidiaries or the Acquired Business or any
of their respective securities for purposes of United States Federal and state
securities laws (all such information and documentation being “Public Lender
Information” and with any information and documentation that is not Public
Lender Information being referred to herein as “Private Lender Information”).
You agree that each document to be disseminated by an Agent to any Bridge Lender
in connection with the Senior Bridge Facility will, at the request of the Joint
Lead Arrangers, be identified by you as either (i) containing Private Lender
Information (such Bridge Lenders who receive Private Lender Information,
“Private Lenders” and all other Bridge Lenders, “Public Lenders”) or
(ii) containing solely Public Lender

 

-3-



--------------------------------------------------------------------------------

Information. In addition, at our request, you shall identify Public Lender
Information by clearly and conspicuously marking the same as “PUBLIC”. Before
distribution of any Information Materials (a) to prospective Private Lenders,
you shall provide us with a customary letter authorizing the dissemination of
the Private Lender Information and (b) to prospective Public Lenders, you shall
provide us with a customary letter authorizing the dissemination of the Public
Lender Information and confirming the absence of Private Lender Information
therefrom. In addition, you agree that the Joint Lead Arrangers on your behalf
may distribute the following documents to all prospective Bridge Lenders, unless
you advise the Joint Lead Arrangers in writing (including by email) promptly
prior to their intended distributions that such material should only be
distributed to prospective Private Lenders: (a) administrative materials for
prospective Bridge Lenders such as lender meeting invitations and funding and
closing memoranda, (b) notifications of changes to the terms of the Senior
Bridge Facility and (c) other materials intended for prospective Bridge Lenders
after the initial distribution of the Information Materials, including drafts
and final versions of definitive documents with respect to the Senior Bridge
Facility. If you advise us that any of the foregoing items should be distributed
only to Private Lenders, then the Joint Lead Arrangers will not distribute such
materials to Public Lenders without further discussions with you. You agree
(whether or not any Information Materials are marked “PUBLIC”) that Information
Materials made available to prospective Public Lenders in accordance with this
Commitment Letter shall not contain Private Lender Information.

You hereby agree that prior to the successful syndication of the Senior Bridge
Facility (as determined by the Joint Lead Arrangers), you or anyone on your
behalf shall not announce, offer, place or arrange of any debt securities or
commercial bank or other credit facilities (including refinancings and renewals
of debt, but excluding the Senior Notes or other debt securities offered through
the Joint Lead Arrangers or their affiliates, the Senior Bridge Facility and
Excluded Financings, as defined below) by or on behalf of you or any of your
subsidiaries (including the Acquired Business). For purposes of this Commitment
Letter and the Term Sheets, “Excluded Financings” means any announcement, offer,
placement, arrangement of any debt securities or commercial bank or other credit
facilities, or refinancing or renewal of debt, by you (including your
subsidiaries) (a) for purposes of financing the purchase, development and
construction of your headquarters building and related real and personal
property, (b) involving the incurrence of debt pursuant to capital leases,
vendor financings, borrowings under your existing revolving credit facility and
other ordinary course incurrence of debt (other than incremental term loans)
permitted by the Existing Credit Agreement (as defined below) or (c) permitted
to be incurred by the Acquired Business under the Acquisition Agreement as in
effect on the date hereof; provided that the foregoing restriction shall
terminate upon the earlier to occur of (x) the Closing Date, if the Acquisition
shall have been funded with the proceeds of the Senior Notes or (y) 90 days
after the execution of the Senior Bridge Loan Documents.

 

  4. Information.

You represent, warrant and covenant that (with respect to Information and
Projections (each as defined below) relating to the Acquired Business, to your
knowledge) (a)(i) all written information which has been or is hereafter
furnished by you or on your behalf in connection with the transactions
contemplated hereby (other than the Projections) and (ii) all other information
given at information meetings for potential syndicate members and supplied or
approved by you

 

-4-



--------------------------------------------------------------------------------

or on your behalf (other than the Projections) (such written information and
other information being referred to herein collectively as the “Information”) as
of the time it was (or hereafter is) furnished, does not and will not contain
any untrue statement of a material fact or omit as of such time to state any
material fact necessary to make the statements therein taken as a whole not
misleading, in the light of the circumstances under which they were (or
hereafter are) made, and (b) the Projections that have been or will be made
available to the Joint Lead Arrangers by you or any of your representatives have
been or will be prepared in good faith based upon assumptions that you believe
to be reasonable at the time such Projections are made available to the Joint
Lead Arrangers, it being recognized by the Bridge Lenders that such Projections
are not to be viewed as facts and that actual results during the period or
periods covered by any such Projections may differ materially from the projected
results, and that no assurance can be given that the projected results will be
realized. You agree that if, at any time prior to the earlier of (i) the
successful syndication of the Senior Bridge Facility (as determined by the Joint
Lead Arrangers) and (ii) 90 days after the Closing Date, any of the
representations and warranties in the preceding sentence would be incorrect in
any material respect if the Information and Projections were being furnished,
and such representations and warranties were being made, at such time, then you
will promptly supplement the Information and the Projections so that such
representations will be correct in all material respects under those
circumstances. You understand that, in arranging and syndicating the Senior
Bridge Facility, we will be entitled to use and rely on the Information and the
Projections without responsibility for independent verification thereof.

 

  5. Conditions Precedent.

Each Committing Party’s commitment hereunder, and each Agent’s agreement to
perform the services described herein, are subject to (a) there not occurring
any change or condition that would constitute a Material Adverse Effect (as
defined below) since December 31, 2009, (b) you and the Acquired Business having
fully cooperated with the Joint Lead Arrangers in the syndication of the Senior
Bridge Facility and the sale of the Senior Notes, including, without limitation,
by promptly providing the Joint Lead Arrangers with all information reasonably
deemed necessary by it to successfully complete such syndication or sale,
(c) all Acquisition Agreement Representations and Specified Representations (as
each such term is defined below) being true and correct in all material respects
on and as of the date of the borrowing of the Senior Bridge Loans (although any
representations and warranties which expressly relate to a given date or period
shall be required to be true and correct in all material respects as of the
respective date or for the respective period, as the case may be) and
(d) satisfaction of the conditions set forth in Exhibit C hereto. For the
purposes of this paragraph, “Material Adverse Effect” shall mean any event,
change, occurrence, effect or state of facts that has had, or would reasonably
be expected to have, any adverse effect on the condition (financial or
otherwise), business, assets, properties, liabilities or results of operations
of the Acquired Business, taken as a whole, that is, individually or in the
aggregate, material, excluding any changes or effects resulting directly or
indirectly from (i) general changes in economic, geographic, market, financial
or capital market, regulatory or political conditions, except if such changes
disproportionately affect (in a manner that is material and adverse) the
Acquired Business, taken as a whole, as compared to other similarly situated
entities engaged in the industries in which the Acquired Business, taken as a
whole, operates, (ii) terrorism, war or the outbreak of hostilities, or natural
disasters anywhere in the world, whether commencing before

 

-5-



--------------------------------------------------------------------------------

or after the date of the Acquisition Agreement, except if such acts
disproportionately affect (in a manner that is adverse) the Acquired Business,
taken as a whole, as compared to other similarly situated entities engaged in
the industries in which the Acquired Business, taken as a whole, operates,
(iii) changes in conditions generally applicable to the industries in which the
Acquired Business operates, except if such changes disproportionately affect (in
a manner that is adverse) the Acquired Business, taken as a whole, as compared
to other similarly situated entities engaged in the industries in which the
Acquired Business, taken as a whole, operates, (iv) changes in the Law (as
defined in the Acquisition Agreement) or accounting regulations or principles or
interpretations thereof, except if such changes disproportionately affect (in a
manner that is adverse) the Acquired Business, taken as a whole, as compared to
other similarly situated entities engaged in the industries in which the
Acquired Business, taken as a whole, operates, (v) any changes in regulatory
requirements imposed by the U.S. Federal Communications Commission or any State
PUC (as defined in the Acquisition Agreement) or otherwise, except if such
changes disproportionately affect (in a manner that is adverse) the Acquired
Business, taken as a whole, as compared to other similarly situated entities
engaged in the industries in which the Acquired Business, taken as a whole,
operates, (vi) any failure by the Acquired Business to meet any internal or
published projections, forecasts or revenue or earnings predictions (except that
any event, change, occurrence, effect or state of facts that may be the cause of
such failure may be taken into account in determining whether a Material Adverse
Effect has occurred (to the extent not otherwise covered in clauses (i) through
(v) or (vii) through (ix))), (vii) changes as a result of any action consented
to in writing by you, (viii) the anticipated default under the Credit Facility
(as defined in the Acquisition Agreement) disclosed in the first paragraph of
Section 4.12(a)(iii) of the Disclosure Letter (as defined in the Acquisition
Agreement) or any other matter that is set forth in the Disclosure Letter as of
the date of the Acquisition Agreement to the extent that the nature of such
disclosure is such that it is reasonably apparent from the text and context of
such disclosure that it applies as an exception to “Material Adverse Effect” and
the possible effect of such matter is, as of the date of the Acquisition
Agreement, reasonably apparent or (ix) the execution or announcement of the
Acquisition Agreement or the taking of any action contemplated or required by
the Acquisition Agreement or the consummation of the transactions contemplated
thereby.

Notwithstanding anything set forth in this Commitment Letter (including the
exhibits and annexes attached hereto), the Term Sheets, the Fee Letter or the
Senior Bridge Loan Documents, or any other letter agreement or other undertaking
concerning the financing of the Acquisition to the contrary, (i) the only
representations which shall be a condition to availability of the Senior Bridge
Facility on the Closing Date shall be (x) such of the representations made by
(or relating to) the Acquired Business in the Acquisition Agreement as are
material to the interests of the Bridge Lenders, but only to the extent that you
have the right to terminate your obligations (or to refuse to consummate the
Acquisition) under the Acquisition Agreement as a result of a breach of such
representations (the “Acquisition Agreement Representations”) and (y) the
Specified Representations and (ii) the terms of the Senior Bridge Loan Documents
shall be in a form such that they do not impair the availability of the Senior
Bridge Facility on the Closing Date if the conditions set forth in Section 5 and
Exhibit C hereto are satisfied (it being understood that to the extent any
Collateral referred to in the Senior Bridge Facility Term Sheet may not be
perfected by the filing of a UCC financing statement or taking possession of a
stock certificate, if the perfection of the Administrative Agent’s security
interest in such Collateral may not be accomplished prior to the Closing Date
after your use of commercially reasonable efforts to do

 

-6-



--------------------------------------------------------------------------------

so, then the perfection of the security interest in such Collateral shall not
constitute a condition precedent to the availability of the Senior Bridge
Facility on the Closing Date but, instead, may be accomplished within a period
after the Closing Date as shall have been agreed with the Joint Lead Arrangers
(but in no event later than 90 days after the Closing Date); provided that you
shall have no obligation to certificate capital stock that is permitted by
applicable law or charter to be uncertificated and has not heretofore been
certificated). For purposes hereof, “Specified Representations” means the
representations and warranties referred to in the Term Sheets relating to legal
existence, corporate power and authority, the due authorization, execution,
delivery, validity and enforceability of the Senior Bridge Loan Documents, no
conflicts with or violations of material debt agreements, applicable law and
organizational documents, Federal Reserve margin regulations, the Investment
Company Act of 1940, as amended, compliance with laws, solvency as of the
Closing Date (after giving effect to the Transaction) of the Borrower and its
subsidiaries on a consolidated basis and, subject to the last parenthetical
appearing in the preceding sentence, the creation, validity, perfection and
priority of the security interests in the Collateral. The provisions of this
paragraph are referred to as the “Funds Certain Provisions.”

 

  6. Fees.

As consideration for each Committing Party’s commitment hereunder, and each
Agent’s agreement to perform the services described herein, you agree to pay to
each Committing Party and each Agent the fees to which such Committing Party and
Agent is entitled set forth in this Commitment Letter and in the fee letter
dated the date hereof and delivered herewith with respect to the Senior Bridge
Facility (the “Fee Letter”).

 

  7. Expenses; Indemnification.

To induce the Agents to issue this Commitment Letter and to proceed with the
Senior Bridge Loan Documents, you hereby agree that all reasonable fees and
expenses of one counsel to the Joint Lead Arrangers and Administrative Agent
(and if reasonably necessary, one regulatory counsel and/or one local counsel in
any relevant jurisdiction and if, in the reasonable opinion of a Joint Lead
Arranger or the Administrative Agent, representation of the Joint Lead Arrangers
and the Administrative Agent by such counsel would be inappropriate due to the
existence of an actual or potential conflict of interest, additional counsel for
such affected Joint Lead Arranger or the Administrative Agent) incurred in
connection with the Senior Bridge Facility and the preparation, negotiation,
execution, delivery and enforcement of this Commitment Letter, the Fee Letter
and the Senior Bridge Loan Documents (including in connection with our due
diligence and syndication efforts) shall be for your account only if the Closing
Date occurs and the Senior Bridge Loan Documents are executed.

You further agree to indemnify and hold harmless each Agent and each other agent
or co-agent (if any) with respect to the Senior Bridge Facility (each, a
“Co-Agent”), each Bridge Lender (including, in any event, Banc of America Bridge
and DBCI) and their respective affiliates and each director, officer, employee,
representative and agent thereof (each, an “Indemnified Person”) from and
against any and all actions, suits, proceedings (including any investigations or
inquiries), claims, losses, damages, liabilities or expenses of any kind or
nature whatsoever which may be incurred by or asserted against or involve any
such Indemnified Person as a result of or arising out of or in any way related
to or resulting from the Transaction

 

-7-



--------------------------------------------------------------------------------

(including the Senior Bridge Facility or any use made or proposed to be made
with the proceeds thereof), this Commitment Letter or the Fee Letter and, upon
demand, to pay and reimburse each Indemnified Person for any reasonable legal
(including the reasonable fees and expenses of one counsel to the Indemnified
Persons, and if reasonably necessary, one regulatory counsel and/or one local
counsel in any relevant jurisdiction and if, in the reasonable opinion of an
Indemnified Person, representation of all Indemnified Persons by such counsel
would be inappropriate due to the existence of an actual or potential conflict
of interest, additional counsel for such affected Joint Lead Arranger or the
Administrative Agent) or other out-of-pocket expenses paid or incurred in
connection with investigating, defending or preparing to defend any such action,
suit, proceeding (including any inquiry or investigation) or claim (whether or
not such Indemnified Person is a party to any action or proceeding out of which
any such expenses arise or such matter is initiated by a third party or by you
or any of your affiliates, equity holders or creditors); provided, however, that
you shall not have to indemnify any Indemnified Person against any loss, claim,
damage, expense or liability to the extent same resulted from the gross
negligence, willful misconduct or bad faith of such Indemnified Person (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment). Neither any Agent nor any other Indemnified Person shall be
responsible or liable to you or any other person or entity for (x) any
determination made by it pursuant to this Commitment Letter or the Fee Letter in
the absence of gross negligence, willful misconduct or bad faith on the part of
such Agent or other Indemnified Person (as determined by a court of competent
jurisdiction in a final and non-appealable judgment), (y) any damages arising
from the use by others of information or other materials obtained through
electronic, telecommunications or other information transmission systems or
(z) any indirect, special, exemplary, incidental, punitive or consequential
damages (including, without limitation, any loss of profits, business or
anticipated savings) which may be alleged or awarded as a result of this
Commitment Letter, the Fee Letter or the financing contemplated hereby.

 

  8. Sharing Information; Absence of Fiduciary Relationship; Affiliate
Activities.

Each of the Agents reserves the right to employ the services of its affiliates
in providing services contemplated by this Commitment Letter and to allocate, in
whole or in part, to its affiliates certain fees payable to such Agent in such
manner as such Agent and its affiliates may agree in their sole discretion. You
acknowledge that (i) each of the Agents may share with any of its affiliates,
and such affiliates may share with such Agent, any information related to the
Transaction, you, your subsidiaries, the Acquired Business (and your and its
respective affiliates), or any of the matters contemplated hereby (provided that
such affiliates are informed of the confidential nature of such information) and
(ii) each of the Agents and its affiliates may be providing debt financing,
equity capital or other services (including financial advisory services) to
other companies in respect of which you may have conflicting interests regarding
the transactions described herein or otherwise. We will, however, not furnish
confidential information obtained from you by virtue of the transactions
contemplated by this Commitment Letter or our other relationships with you to
other companies. You also acknowledge that we do not have any obligation to use
in connection with the transactions contemplated by this Commitment Letter, or
to furnish to you, confidential information obtained by us from other companies.

 

-8-



--------------------------------------------------------------------------------

 

In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (i) the Senior Bridge Facility and any related arranging or
other services described in this Commitment Letter is an arm’s-length commercial
transaction between you and your affiliates, on the one hand, and the Agents, on
the other hand, (ii) the Agents have not provided any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby and you have consulted your own legal, accounting, regulatory and tax
advisors to the extent you have deemed appropriate, (iii) you are capable of
evaluating, and understand and accept, the terms, risks and conditions of the
transactions contemplated hereby, (iv) each of the Agents has been, is, and will
be acting solely as a principal and, except as otherwise expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary, for you or any of your affiliates, stockholders,
creditors or employees or any other party, (v) the Agents have not assumed and
will not assume an advisory, agency or fiduciary responsibility in your or your
affiliates’ favor with respect to any of the transactions contemplated hereby or
the process leading thereto (irrespective of whether any of the Agents has
advised or is currently advising you or your affiliates on other matters) and
the Agents have no obligation to you or your affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth in
this Commitment Letter and (vi) the Agents and their respective affiliates may
be engaged in a broad range of transactions that involve interests that differ
from yours and your affiliates, and the Agents have no obligation to disclose
any of such interests to you or your affiliates. To the fullest extent permitted
by law, you hereby waive and release any claims that you may have against the
Agents or their respective affiliates with respect to any breach or alleged
breach of agency or fiduciary duty on behalf of or in right of you, including
your stockholders, employees or creditors, in connection with any aspect of any
transaction contemplated by this Commitment Letter.

You further acknowledge that each of BAS and DBSI is a full service securities
firm engaged in securities trading and brokerage activities as well as providing
investment banking and other financial services. In the ordinary course of
business, any of BAS, DBSI or their respective affiliates may provide investment
banking and other financial services to, and/or acquire, hold or sell, for its
own accounts and the accounts of customers, equity, debt and other securities
and financial instruments (including bank loans and other obligations) of, you,
the Acquired Business and your subsidiaries and other companies with which you,
the Acquired Business or your subsidiaries may have commercial or other
relationships. With respect to any securities and/or financial instruments so
held by BAS, DBSI, any of their respective affiliates or any of their respective
customers, all rights in respect of such securities and financial instruments,
including any voting rights, will be exercised by the holder of the rights, in
its sole discretion.

 

  9. Confidentiality.

This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter nor the Fee Letter nor any of their terms or substance
shall be disclosed, directly or indirectly, by you to any other person or entity
except (a) to your affiliates’, officers, directors, employees, attorneys,
accountants and advisors who are directly involved in the consideration of this
matter and on a confidential and need-to-know basis or (b) as otherwise required
by applicable law or regulation (including the federal securities laws and rules
and

 

-9-



--------------------------------------------------------------------------------

regulations of the Securities and Exchange Commission thereunder) or compulsory
legal process or as requested by a governmental authority or in connection with
any legal, judicial or administrative proceeding (in which case you agree, to
the extent permitted by applicable law, to inform us promptly thereof) or
regulatory review; provided that, notwithstanding the foregoing, you may
disclose this Commitment Letter and the contents hereof (but you may not
disclose the Fee Letter or the contents thereof) (i) in a report or registration
statement filed with the Securities and Exchange Commission (including as an
exhibit filed pursuant thereto) or in an offering document used by the Company
in an unregistered securities offering if, in your judgment, such disclosure is
required by the federal securities laws or the rules and regulations of the
Securities and Exchange Commission thereunder, (ii) to the Acquired Business,
its affiliates and their respective officers, directors, employees, attorneys,
accountants and advisors, in each case who are directly involved in the
consideration of this matter and on a confidential and need-to-know basis
(provided that you also may disclose the “market flex” provisions of the Fee
Letter (subject to redactions satisfactory to the Agents) to such persons),
(iii) in any prospectus or other offering memorandum relating to the Senior
Notes or to other debt securities offered through the Joint Lead Arrangers or
their affiliates, (iv) to any rating agencies and (v) to assignees or
participants or potential assignees or participants of our obligations under
this Commitment Letter or the Senior Bridge Loan Documents.

The Agents and their respective affiliates will use all confidential information
provided to them or such affiliates by or on behalf of you hereunder solely for
the purpose of providing the services which are the subject of this Commitment
Letter and shall treat confidentially all such information; provided that
nothing herein shall prevent the Agents from disclosing any such information
(a) pursuant to the order of any court or administrative agency or in any legal
or administrative proceeding, or otherwise as required by applicable law,
regulation or compulsory legal process (in which case the Agents, to the extent
permitted by law, agree to inform you promptly thereof), (b) upon the request or
demand of any governmental or regulatory authority or self-regulatory body
having or claiming jurisdiction or authority over the Agents or any of their
respective affiliates or their businesses, (c) to the extent that such
information becomes publicly available other than by reason of breach of the
terms hereof by the Agents or any of their respective affiliates, (d) to the
extent that such information is received by the Agents from a third party that
is not to their knowledge subject to confidentiality obligations to you or the
Acquired Business, (e) to the extent that such information is independently
developed by the Agents, (f) to the Agents’ respective affiliates and their
respective employees, legal counsel, independent auditors and other experts or
agents who need to know such information in connection with the Transaction and
are informed of the confidential nature of such information, (g) to potential
Bridge Lenders, participants or assignees or any potential counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower or any
of its affiliates or any of their respective obligations, in each case who agree
(which may be oral or pursuant to customary syndication practice) to be bound by
the terms of this paragraph (or language substantially similar to this
paragraph), or (h) for purposes of establishing a “due diligence” defense. The
Agents’ obligations under this paragraph shall automatically terminate and be
superseded by the confidentiality provisions in the Senior Bridge Loan Documents
upon the funding of the Senior Bridge Facility.

 

-10-



--------------------------------------------------------------------------------

 

  10. Assignments; Etc.

This Commitment Letter and the Fee Letter (and your rights and obligations
hereunder and thereunder) shall not be assignable by you without the prior
written consent of each Agent (and any attempted assignment without such consent
shall be null and void), are intended to be solely for the benefit of the
parties hereto and thereto (and Indemnified Persons), are not intended to confer
any benefits upon, or create any rights in favor of, any person other than the
parties hereto and thereto (and Indemnified Persons) and may not be relied upon
by any person or entity other than you. Each Agent may assign its commitment
hereunder to one or more prospective Bridge Lenders; provided that no Agent
shall be released from the portion of its commitment hereunder so assigned
except (a) where such assignee was approved by you in writing or (b) to the
extent such assignee funds the portion of the commitment assigned to it on the
Closing Date. Unless you otherwise agree in writing, each Committing Party shall
retain exclusive control over all rights and obligations with respect to its
commitments in respect of the Senior Bridge Facility including all rights with
respect to consents, modifications, supplements, waivers and amendments, until
the Closing Date has occurred. Any and all obligations of, and services to be
provided by an Agent hereunder (including, without limitation, the commitment of
such Agent) may be performed and any and all rights of the Agents hereunder may
be exercised by or through any of their respective affiliates or branches.

 

  11. Amendments; Governing Law; Etc.

This Commitment Letter and the Fee Letter may not be amended or modified, or any
provision hereof or thereof waived, except by an instrument in writing signed by
you and each Agent. Each of this Commitment Letter and the Fee Letter may be
executed in any number of counterparts, each of which shall be an original and
all of which, when taken together, shall constitute one agreement. Delivery of
an executed signature page of this Commitment Letter or the Fee Letter by
facsimile (or other electronic) transmission shall be effective as delivery of a
manually executed counterpart hereof or thereof, as the case may be.
Section headings used herein and in the Fee Letter are for convenience of
reference only, are not part of this Commitment Letter or the Fee Letter, as the
case may be, and are not to affect the construction of, or to be taken into
consideration in interpreting, this Commitment Letter or the Fee Letter, as the
case may be. You acknowledge that information and documents relating to the
Senior Bridge Facility may be transmitted through Intralinks, the internet,
email or similar electronic transmission systems, and that no Agent shall be
liable for any damages arising from the use by others of information or
documents transmitted in such manner. The Agents may, in consultation with you,
place customary advertisements in financial and other newspapers and periodicals
or on a home page or similar place for dissemination of customary information on
the Internet or worldwide web as they may choose, and circulate similar
promotional materials, after the closing of the Transaction in the form of a
“tombstone” or otherwise describing the names of the Borrower and its affiliates
(or any of them), and the amount, type and closing date of the transactions
contemplated hereby, all at the expense of the Agents. This Commitment Letter
and the Fee Letter set forth the entire agreement between the parties hereto as
to the matters set forth herein and therein and supersede all prior
understandings, whether written or oral, between us with respect to the matters
herein and therein. Matters that are not covered or made clear in this
Commitment Letter or in Fee Letter are subject to mutual agreement of the
parties hereto. THIS COMMITMENT LETTER AND THE FEE LETTER SHALL BE GOVERNED BY,
AND

 

-11-



--------------------------------------------------------------------------------

CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF, TO THE EXTENT THAT THE SAME ARE
NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAW OF ANOTHER JURISDICTION).

 

  12. Jurisdiction.

Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in the County of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Commitment Letter, the Fee Letter or the
transactions contemplated hereby or thereby, or for recognition or enforcement
of any judgment, and agrees that all claims in respect of any such action or
proceeding may be heard and determined only in such courts located within
New York County; provided, however, that any Agent shall be entitled to assert
jurisdiction over you and your property in any court in which jurisdiction may
be laid over you or your property, (b) waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Commitment Letter, the Fee Letter or the transactions
contemplated hereby or thereby in any New York State or Federal court, as the
case may be, (c) waives, to the fullest extent permitted by law, the defense of
an inconvenient forum to the maintenance of such action or proceeding in any
such court, and (d) agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Service of any
process, summons, notice or document by registered mail or overnight courier
addressed to you at the address above shall be effective service of process
against you for any suit, action or proceeding brought in any such court.

 

  13. Waiver of Jury Trial.

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, SUIT, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY
PARTY RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER, THE FEE LETTER OR THE
PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER.

 

  14. Surviving Provisions.

The provisions of Sections 6, 7, 8, 9, 11, 12, 13 and 14 of this Commitment
Letter and the provisions of the Fee Letter shall remain in full force and
effect regardless of whether definitive financing documentation shall be
executed and delivered and notwithstanding the termination of this Commitment
Letter or the commitments of the Agents hereunder and our agreements to perform
the services described herein; provided that your obligations under this
Commitment Letter and the Fee Letter, other than those provisions relating to
titles and roles, confidentiality, clear market, the syndication of the Senior
Bridge Facility and the payment of annual agency fees to any Agent, shall
automatically terminate and be superseded by the definitive

 

-12-



--------------------------------------------------------------------------------

documentation relating to the Senior Bridge Facility upon the funding thereunder
and the payment of all amounts owing at such time hereunder and under the Fee
Letter.

 

  15. PATRIOT Act Notification.

Each Agent hereby notifies you that pursuant to the requirements of the USA
PATRIOT Improvement and Reauthorization Act, Pub. L. 109-177 (signed into law
March 9, 2009) (as amended from time to time, the “PATRIOT Act”), such Agent is
required to obtain, verify and record information that identifies the Borrower
and any other borrowers or guarantors under the Senior Bridge Facility, which
information includes the name, address, tax identification number and other
information regarding the Borrower and such other borrowers or guarantors that
will allow such Agent to identify the Borrower and such other borrowers or
guarantors in accordance with the PATRIOT Act. This notice is given in
accordance with the requirements of the PATRIOT Act and is effective as to each
Agent and each Bridge Lender.

 

  16. Termination and Acceptance.

Each Agent’s commitments with respect to the Senior Bridge Facility as set forth
above, and each Agent’s agreements to perform the services described herein,
will automatically terminate (without further action or notice and without
further obligation to you) on the first to occur of (i) 5:00 p.m., New York City
time, on March 12, 2011, unless on or prior to such time the Transaction has
been consummated, (ii) the date of the issuance of the Senior Notes (in escrow
or otherwise) in a minimum aggregate principal amount of $420.0 million in lieu
of a borrowing under the Senior Bridge Facility, (iii) unless the Acquisition
Agreement is not terminated in connection therewith, the acceptance by the
Acquired Business or any of their affiliates of an offer for all or any
substantial part of the capital stock or property and assets of the Acquired
Business other than as part of the Transaction or (iv) any time after the
execution of the Acquisition Agreement and prior to the consummation of the
Transaction, the date of the termination of the Acquisition Agreement (other
than with respect to ongoing indemnities, confidentiality provisions and similar
provisions).

If the foregoing correctly sets forth our agreement with you, please indicate
your acceptance of the terms of this Commitment Letter and of the Fee Letter by
returning to us executed counterparts hereof and of the Fee Letter not later
than 5:00 p.m., New York City time, on September 13, 2010. The commitments of
each Agent hereunder, and the Agents’ agreements to perform the services
described herein, will expire automatically (and without further action or
notice and without further obligation to you) at such time in the event that we
have not received such executed counterparts in accordance with the immediately
preceding sentence.

[Remainder of this page intentionally left blank]

 

-13-



--------------------------------------------------------------------------------

 

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

Very truly yours, BANC OF AMERICA BRIDGE LLC By:  

/S/    HENRIK DAHLBACK

  Name:   Henrik Dahlback   Title:   Director BANC OF AMERICA SECURITIES LLC By:
 

/S/    HENRIK DAHLBACK

  Name:   Henrik Dahlback   Title:   Director



--------------------------------------------------------------------------------

 

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH By:  

/S/    PATRICK W. DOWLING

  Name:   Patrick W. Dowling   Title:   Director By:  

/S/    STEFAN PARSCH

  Name:   Stefan Parsch   Title:   Director DEUTSCHE BANK SECURITIES INC. By:  

/S/    SEAN MURPHY

  Name:   Sean Murphy   Title:   Managing Director     By:  

/S/    ALEXANDRA BARTH

  Name:   Alexandra Barth   Title:   Managing Director



--------------------------------------------------------------------------------

 

Accepted and agreed to as of the date first above written:

 

PAETEC HOLDING CORP. By:  

/S/    KEITH M. WILSON

  Name:   Keith M. Wilson   Title:   EVP, Finance & CFO



--------------------------------------------------------------------------------

 

EXHIBIT A

Project Indigo

$420.0 million Senior Bridge Facility

Transaction Description

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the other Exhibits to the commitment letter to which this Exhibit A
is attached.

PAETEC Holding Corp. (“you”) intends to (i) directly or indirectly, acquire (the
“Acquisition”) all or substantially all of the business (including, without
limitation, all assets, licenses and related operations) of Cavalier Telephone
Corporation and its subsidiaries (collectively, the “Acquired Business”) for a
cash purchase price not to exceed the cash purchase price specified in the
Acquisition Agreement as in effect on the date hereof and (ii) concurrently with
the consummation of the Acquisition, refinance substantially all of the existing
indebtedness of the Acquired Business (the “Refinancing”).

The sources of funds needed to effect the Acquisition and the Refinancing and to
pay all fees and expenses incurred in connection with the Transaction shall be
provided solely through (i) cash on hand and/or borrowings under your existing
senior secured revolving credit facility (the “Existing Credit Agreement”) and
(ii) either (x) the issuance and sale by you of $420.0 million in aggregate
principal amount of senior secured notes (the “Senior Notes”) in a public
offering or in a Rule 144A or other private placement or (y) if and to the
extent that you do not issue the Senior Notes in such aggregate amount on or
prior to the Closing Date, the incurrence of senior secured loans in an
aggregate principal amount equal to the remainder of $420.0 million less the
aggregate principal amount of Senior Notes issued pursuant to the immediately
preceding clause (x) (the “Senior Bridge Loans”) from one or more lenders under
a new senior secured bridge facility (the “Senior Bridge Facility”).

The date on which the Acquisition is consummated and the borrowing is made under
the Senior Bridge Facility (or in lieu of borrowing under the Senior Bridge
Facility, the issuance of the Senior Notes) is referred to herein as the
“Closing Date.”

The transactions described above are collectively referred to herein as the
“Transaction.”

 

A-1



--------------------------------------------------------------------------------

 

EXHIBIT B

Project Indigo

$420.0 million Senior Bridge Facility

Summary of Principal Terms and Conditions

 

Borrower:

PAETEC Holding Corp., a Delaware corporation (the “Borrower”).

 

Agents:

One of the Agents (as determined by the Agents), acting through one or more of
its branches or affiliates, will act as sole administrative agent (in such
capacity, the “Administrative Agent”) and one of the Agents (as determined by
the Agents) will act as syndication agent (the “Syndication Agent”) for a
syndicate of banks, financial institutions and other lenders (together with Banc
of America Bridge and DBCI, the “Bridge Lenders”), and will perform the duties
customarily associated with such role.

 

Joint Lead Arrangers and Book-Running Managers:

BAS and DBSI will act as joint lead arrangers and joint book-running managers
for the Senior Bridge Facility (the “Joint Lead Arrangers”), and will perform
the duties customarily associated with such roles.

 

Senior Bridge Facility:

Senior secured bridge loans in an aggregate principal amount of up to $420.0
million (the “Senior Bridge Loans”).

 

Purpose:

The proceeds of the Senior Bridge Loans will be used by the Borrower on the
Closing Date, together with the proceeds of any Senior Notes issued on or prior
to the Closing Date and cash on hand and/or borrowings under the Borrower’s
existing credit facilities, to (a) finance the Acquisition and the Refinancing
and (b) pay the Transaction Costs.

 

Availability:

The full amount of the Senior Bridge Facility must be drawn in a single drawing
on the Closing Date. Amounts borrowed under the Senior Bridge Facility that are
repaid or prepaid may not be reborrowed.

 

Guarantees:

Each existing and future guarantor of the Borrower’s existing 8 7/8% Senior
Secured Notes due 2017 (the “Existing Notes”) will guarantee (the “Guarantees”)
the Senior Bridge Loans on a senior secured basis.

 

Security:

All amounts owing under the Senior Bridge Facility (and all obligations under
the Guarantees) will be secured by a first priority perfected security interest
in such assets that constitute

 

B-1



--------------------------------------------------------------------------------

collateral for the Existing Notes (the “Collateral”).

All documentation (collectively referred to herein as the “Security Agreements”)
evidencing the security interests required pursuant to the immediately preceding
paragraph shall be in the form applicable to the Existing Notes and shall
effectively create first priority security interests in the property purported
to be covered thereby (secured on a pari passu basis with the Existing Notes and
the Existing Credit Agreement on the terms set forth in the existing
intercreditor agreement applicable thereto (the “Intercreditor Agreement”)).

Notwithstanding the foregoing, the requirements of the preceding paragraphs of
this “Security” section shall be, as of the Closing Date, subject to Funds
Certain Provisions.

 

Interest Rates:

The Senior Bridge Loans shall bear interest at a fixed annual interest rate (the
“Interest Rate”) equal to the then applicable Cap (as defined in the Fee
Letter).

 

Interest Payments:

Interest on the Senior Bridge Loans will be payable in cash, quarterly in
arrears.

 

Default Rate:

In the case of a payment default or bankruptcy default, the Interest Rate on
overdue amounts shall be increased by 2.0% per annum.

 

Conversion and Maturity:

Any outstanding amount under the Senior Bridge Loans will be required to be
repaid in full on the earlier of (a) one year following the funding date of the
Senior Bridge Loans (the “Bridge Loan Maturity Date”) and (b) the closing date
of any permanent financing; provided, however, that if the Borrower has failed
to raise permanent financing before the date set forth in (a) above, the Senior
Bridge Loans shall be converted, subject to the conditions outlined “Conditions
to Conversion” on Annex B-1, to a senior secured term loan facility (the “Senior
Extended Term Loans”) with a maturity of seven years from the Conversion Date
(as defined in Annex B-I).

 

Mandatory Prepayments:

The Borrower will prepay the Senior Bridge Loans, without premium or penalty,
together with accrued interest to the prepayment date, with any of the following
(subject to customary exceptions to be agreed): (i) the net proceeds from the
issuance of any equity securities of the Borrower (other than issuances of
equity securities pursuant to any plan for the benefit of directors, employees
or sales agents of the Borrower or any of its subsidiaries), (ii) the net
proceeds from any indebtedness

 

B-2



--------------------------------------------------------------------------------

incurred by the Borrower or any of the Borrower’s subsidiaries (other than in
connection with Excluded Financings) and (iii) the net proceeds from asset sales
(including insurance and condemnation events, subject to reinvestment of such
proceeds in amounts to be agreed upon) by the Borrower or any of the Borrower’s
subsidiaries.

 

Voluntary Prepayments:

The Senior Bridge Loans may be prepaid prior to the Bridge Loan Maturity Date,
without premium or penalty, in whole or in part, upon written notice, at the
option of the Borrower, at any time, together with accrued interest to the
prepayment date.

 

Change of Control:

In the event of a Change of Control (to be defined in the Senior Bridge Loan
Documents (as defined below) in a manner consistent with the Existing Notes),
each Bridge Lender will have the right to require the Borrower, and the Borrower
must offer, to prepay the outstanding principal amount of the Senior Bridge
Loans, without premium or penalty, together with accrued and unpaid interest
thereon to the date of prepayment.

 

Assignments and Participations:

The Bridge Lenders shall have the right to assign their interest in the Senior
Bridge Loans in whole or in part in compliance with applicable law to any third
parties (other than a Disqualified Lender) with the prior written consent of the
Administrative Agent. In addition, each of the Committing Parties may share its
commitment with any third party (other than a Disqualified Lender).

 

Conditions Precedent to Borrowing:

Those conditions precedent set forth in Section 5 of the Commitment Letter and
on Exhibit C to the Commitment Letter.

 

Representations and Warranties:

Substantially similar to those in Existing Credit Agreement, with modifications
to reflect transactions of this type.

 

Covenants:

Customary for publicly traded high yield securities and will include a covenant
for the Borrower to use its commercially reasonable efforts to refinance the
Senior Bridge Facility with the proceeds of a permanent financing as promptly as
practicable following the Closing Date. Further, during the term of the Senior
Bridge Loans, the covenants will be more restrictive than the covenants
applicable to the Senior Extended Term Loans and will include additional
prohibitive covenants relating to asset sales, certain acquisitions, certain
debt incurrences, restricted payments and certain other corporate transactions
as are customary for such financings.

 

Events of Default:

Substantially similar to those in Existing Credit Agreement.

 

B-3



--------------------------------------------------------------------------------

 

Voting:

Substantially similar to those in Existing Credit Agreement.

 

Expenses and Indemnification:

The documentation for the Senior Bridge Loan Documents will contain customary
reimbursement for fees and expenses and indemnities for the Administrative
Agent, the Joint Lead Arrangers, the Bridge Lenders and their respective
affiliates’ employees, officers and agents as reasonably determined by the Joint
Lead Arrangers (including, without limitation, for customary gross-up protection
for the Bridge Lenders against any applicable tax withholding and for all
reasonable costs and expenses of the Bridge Lenders incurred after the
occurrence, and during the continuance of, an event of default under the Senior
Bridge Loan Documents), not inconsistent with any express terms of the
Commitment Letter or the Term Sheets unless agreed to by the Borrower, other
than as a result of such person’s bad faith, gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final and
non-appealable decision.

 

Governing Law:

New York.

 

Counsel to the Administrative Agent

White & Case LLP.

and the Joint Lead Arrangers:

 

B-4



--------------------------------------------------------------------------------

 

ANNEX B-I

Senior Extended Term Loans

 

Borrower:

Same as Senior Bridge Loans.

 

Guaranties:

Same as Senior Bridge Loans.

 

Security:

Same as Senior Bridge Loans.

 

Facility:

Subject to “Conditions to Conversion” below, the Senior Bridge Loans will
convert into senior secured extended loans (the “Senior Extended Term Loans”) in
an initial principal amount equal to 100% of the outstanding principal amount of
the Senior Bridge Loans on the one year anniversary of the Closing Date (the
“Conversion Date”). Subject to the conditions precedent set forth below, the
Senior Extended Term Loans will be available to the Borrower to refinance the
Senior Bridge Loans on the Conversion Date. The Senior Extended Term Loans will
be governed by the definitive documents for the Senior Bridge Loans and, except
as set forth below, shall have the same terms as the Senior Bridge Loans.

 

Maturity:

Seven years from the Conversion Date (the “Final Maturity Date”).

 

Interest Rate:

The Senior Extended Term Loans shall bear interest at the rate equal to the Cap
in effect on the Conversion Date.

 

Covenants, Events of Default and Prepayments:

From and after the Conversion Date, the covenants, events of default and
prepayment provisions applicable to the Senior Extended Term Loans will conform
to those applicable to the Senior Exchange Notes, except for covenants relating
to the obligation of the Borrower to refinance the Senior Extended Term Loans
and others to be agreed.

 

Conditions to Conversion:

One year after the Closing Date, unless (A) the Borrower or any significant
subsidiary thereof is subject to a bankruptcy or other insolvency proceeding,
(B) there exists a payment default (whether or not matured) with respect to the
Senior Bridge Loans or any fees payable thereunder or (C) there exists a default
in the payment when due at final maturity of any indebtedness (excluding the
indebtedness under the Senior Bridge Facility) of the Borrower or any of its
subsidiaries in excess of $20.0 million for any such default or all such
defaults, or the maturity of such indebtedness shall have been accelerated, any
outstanding Senior Bridge Loans shall convert

 

B-I-1



--------------------------------------------------------------------------------

into the Senior Extended Term Loans; provided, however, that if an event
described in clause (B) or (C) is continuing at the scheduled Conversion Date
but the applicable grace period, if any, set forth in the events of default
provision of the Senior Bridge Loan Documents has not expired, the Conversion
Date shall be deferred until the earlier to occur of (i) the cure of such event
or (ii) the expiration of any applicable grace period.

 

B-I-2



--------------------------------------------------------------------------------

 

ANNEX B-II

Senior Exchange Notes

 

Issuer:

Same as Senior Extended Term Loans.

 

Exchange Notes:

At any time and from time to time, each lender of Senior Extended Term Loans
shall have the option to exchange, in whole or in part, its Senior Extended Term
Loans for senior secured exchange notes (the “Senior Exchange Notes”).

 

Guarantees:

Same as Senior Extended Term Loans.

 

Security:

Same as Senior Extended Term Loans.

 

Maturity Date:

Seven years from the Conversion Date.

 

Interest Rate; Redemption:

Each Senior Exchange Note will bear interest at the rate in effect on the Senior
Extended Term Loans for which it is exchanged. The Senior Exchange Notes will be
non-callable until the fourth anniversary of the Closing Date (unless the
maturity date thereof shall be six years from the Conversion Date, in which case
the Senior Exchange Notes will be non-callable until the third anniversary of
the Closing Date), and will be callable thereafter at par plus accrued interest
plus a premium equal to one-half of the coupon, declining ratably to par on the
date that is one year prior to maturity of the Senior Exchange Notes. In
addition, prior to the third anniversary of the Closing Date, up to 35% of the
original principal amount of the Senior Exchange Notes may be redeemed from
proceeds of a qualifying equity offer by the Borrower at a redemption price
equal to par plus the coupon and accrued and unpaid interest to the redemption
date. The Senior Exchange Notes will provide for mandatory repurchase offers
substantially similar to those in Existing Notes.

 

Offer to Repurchase Upon a Change of Control:

Substantially similar to those in Existing Notes

 

Defeasance and Discharge Provisions:

Substantially similar to those in Existing Notes

 

Modification:

Substantially similar to those in Existing Notes

 

Registration Rights:

Substantially similar to those in Existing Notes

 

Covenants:

Substantially similar to those in Existing Notes, with such changes as the
Agents reasonably deem necessary to resell the Senior Exchange Notes in light of
the then prevailing market

 

B-II-1



--------------------------------------------------------------------------------

conditions.

 

Events of Default:

Substantially similar to those in Existing Notes

 

B-II-2



--------------------------------------------------------------------------------

 

EXHIBIT C

Project Indigo

$420.0 million Senior Bridge Facility

Summary of Additional Conditions Precedent

Capitalized terms used in this Exhibit C but not defined herein shall have the
meanings set forth in the other Exhibits attached to the commitment letter to
which this Exhibit C is attached (the “Commitment Letter”). In the case of any
such capitalized term that is subject to multiple and differing definitions, the
appropriate meaning thereof in this Exhibit C shall be determined by reference
to the context in which it is used.

The borrowing under the Senior Bridge Facility shall be subject to the following
additional conditions precedent:

1.    The Agents’ commitments under the Senior Bridge Facility will be subject
to the execution and delivery of definitive Senior Bridge Loan Documents,
consistent with the terms of the Commitment Letter and the Term Sheets, in each
case prepared by counsel to the Agents, and otherwise usual and customary for
transactions of this type in light of the then market conditions, except to the
extent otherwise agreed in the Commitment Letter and the Term Sheets.

2.    The definitive merger agreement relating to the Acquisition (including,
but not limited to, all schedules and exhibits thereto) (collectively, the
“Acquisition Agreement”) shall be in full force and effect. Concurrently with
the funding under the Senior Bridge Facility, the Acquisition shall have been
consummated in accordance with the terms of the Acquisition Agreement, and the
Acquisition Agreement shall not have been altered, amended or otherwise changed
or supplemented or any provision or condition therein waived, and the Borrower
shall not have consented to any action which would require the consent of the
Borrower under the Acquisition Agreement, in each case, if such alteration,
amendment, change, supplement, waiver or consent would be adverse to the
interests of the Bridge Lenders, in their capacities as lenders, in any material
respect (it being understood that any change in the purchase price or in the
third-party beneficiary rights applicable to the Bridge Lenders is material and
adverse to the Bridge Lenders), in any such case without the prior written
consent of the Agents.

3.    After giving effect to the consummation of the Transaction, the Borrower
and its subsidiaries shall have no outstanding preferred equity, indebtedness
for borrowed money or capitalized lease obligations, except for indebtedness
incurred pursuant to the (i) the Senior Notes and/or the Senior Bridge Facility,
(ii) the Existing Notes, (iii) the $300.0 million in aggregate principal amount
of the Borrower’s existing 9.5% senior notes due 2015, (iv) the Borrower’s
Existing Credit Agreement, (v) such other existing indebtedness, if any, as
shall be permitted by the Borrower’s Existing Credit Agreement and (vi) such
other indebtedness of the Acquired Business, if any, as shall then be
outstanding to the extent permitted under the Acquisition Agreement as in effect
on the date hereof in an aggregate amount not to exceed $5.0 million.

4.    The Guaranties, Security Agreements and Intercreditor Agreement required
by the Senior Bridge Facility Term Sheet shall have been executed and delivered
and, subject to the Funds Certain Provisions, the Bridge Lenders shall have a
first priority perfected security interest

 

C-1



--------------------------------------------------------------------------------

in all assets of the Borrower and the Guarantors as, and to the extent, required
by the Senior Bridge Facility Term Sheet.

5.    The Bridge Lenders shall have received (1) customary legal opinions from
counsel (including, without limitation, New York and FCC counsel), (2) a
solvency certificate, in form and substance reasonably satisfactory to the
Agents, from the chief financial officer of the Borrower certifying that after
giving effect to the Transaction, the Borrower and its subsidiaries, on a
consolidated basis, are solvent and (3) other customary closing and corporate
documents, resolutions, certificates, instruments, lien searches and
deliverables.

6.    The Agents shall have received (1) audited consolidated balance sheets and
related statements of income and cash flows of the Acquired Business for the
three fiscal years of the Acquired Business ended at least 90 days prior to the
Closing Date, (2) unaudited consolidated balance sheets and related statements
of income and cash flows of each of the Borrower and the Acquired Business for
each fiscal quarter of each of the Borrower and the Acquired Business ended
after the close of its most recent fiscal year and at least 45 days prior to the
Closing Date, (3) pro forma consolidated financial statements of the Borrower
and its subsidiaries (including the Acquired Business) to the extent required by
and meeting the requirements of Regulation S-X under the Securities Act of 1933,
as amended (“Regulation S-X”), for the types of registration statements the
Borrower is qualified to file (as if such a registration statement for a debt
issuance of the Borrower became effective on the Closing Date) and a pro forma
consolidated statement of income of the Borrower for the twelve-month period
ending on the last day of the most recently completed four fiscal quarter period
ended at least 45 days before the Closing Date, prepared after giving effect to
the Transaction as if the Transaction had occurred at the beginning of such
period and (4) detailed projected consolidated financial statements of the
Borrower and its subsidiaries for at least the five fiscal years ended after the
Closing Date, which projections shall (x) reflect the forecasted consolidated
financial condition of the Borrower and its subsidiaries after giving effect to
the Transaction and the related financing thereof, and (y) be prepared and
approved by the Borrower.

7.    The Borrower shall have engaged one or more investment banks satisfactory
to the Joint Lead Arrangers (collectively, the “Investment Bank”) to sell or
place the Senior Notes and shall ensure that (a) the Investment Bank and the
Joint Lead Arrangers each shall have received, not later than 20 business days
prior to the Closing Date, a customary draft preliminary prospectus or
preliminary offering memorandum or preliminary private placement memorandum
(collectively, the “Offering Documents”) suitable for use in a customary
“high-yield road show” relating to the Senior Notes, in each case, which contain
all financial statements and other data to be included therein (including all
audited financial statements, all unaudited financial statements (which shall
have been reviewed by the independent accountants as provided in the procedures
specified by the American Institute of Certified Public Accountants in AU722)
and all appropriate pro forma financial statements prepared in accordance with,
or reconciled to, generally accepted accounting principles in the United States
and prepared in accordance with Regulation S-X unless otherwise agreed), and,
except as otherwise agreed by the Investment Bank, all other data (including
selected financial data) that the Securities and Exchange Commission would
require in a registered offering of the Senior Notes (subject to exceptions
customary for a Rule 144A offering), or that would be necessary for the
Investment Bank to receive customary “comfort” (including customary “negative
assurance” comfort) from

 

C-2



--------------------------------------------------------------------------------

independent accountants in connection with the offering of the Senior Notes (and
the Borrower shall have made commercially reasonable efforts to arrange the
delivery of such comfort or, if no Senior Notes were issued, a draft thereof)
and (b) the Investment Bank shall have been afforded a period of at least
20 consecutive business days following receipt of an Offering Document including
the information described in clause (a) to seek to place the Senior Notes with
qualified purchasers thereof (provided that (i) the period from and including
November 22, 2010 to and including November 26, 2010 and (ii) the period from
and including December 20, 2010 to and including December 31, 2010 shall not be
included in determining such 20 consecutive business day period).

8.    The Borrower shall have use commercially reasonable efforts to obtain
(i) ratings for the Senior Notes (of any level) and (ii) a public corporate
rating and public corporate family rating of the Borrower, as applicable, (of
any level), in each case from Standard & Poor’s Ratings Services (“S&P”) and
Moody’s Investor’s Services, Inc. (“Moody’s”).

9.    The Borrower shall have complied with all terms of the Fee Letter to be
complied with on or before the Closing Date. All legal fees and expenses and
other compensation contemplated hereby, payable to each Agent and the Bridge
Lenders, and all costs, fees and expenses otherwise payable in respect of the
Transaction, shall have been paid to the extent due.

10.    The Agents shall have received all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
PATRIOT Act.

 

C-3